Title: From George Washington to Jeremiah Wadsworth, 16 November 1778
From: Washington, George
To: Wadsworth, Jeremiah


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 16 Novr 1778
  
In your letter of the 14th instant in answer to my enquiries, I do not know whether you clearly understood my meaning and intention, As it is essential to the due execution of some plans, in contemplation, and to orders I am about to give, to have the following Questions solved with precision, I wish you to say.
How much Flour and how much Salt Beef and pork you can lay in at Albany by the 1st day of February 1779?
How much of each of these Articles you can lay in at the same place by the first day of May next ensuing?
And whether a large and constant supply of Beef Cattle could be had at that place afterwards to feed 15000 Men from each of the days above recited, if necessary for the purpose of saving the salted Meat?
How much Flour and how much salted Beef or Pork you can lay up on Connecticut River from Fort Charles or Number 4 upwards by the 15th day of January next?
How much of these Articles you can lay in at the same place or places by the first day of May next ensuing?
  And whether a regular supply of Cattle could be had there for the purpose of feeding 5000 Men afterwards?
  
  
  
  It is of importance to be informed of these Matters with as much accuracy as the nature of the case will admit of early in the Morning. I am Sir Your most obt Servt

  Go: Washington

